Citation Nr: 1827989	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-00 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for residuals of right mandible fracture.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects the Veteran served on active duty in the United States Army from March 1985 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran's right mandible fracture residuals are not manifested by mal- or nonunion of the mandible.

2.  The Veteran's right mandible fracture residuals are manifested by pain and limitation of motion.  


CONCLUSION OF LAW

The criteria for a 10 percent rating are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, .4.7, 4.10, 4.150, Diagnostic Codes 9904-9905 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's right mandible fracture residuals have been evaluated under Diagnostic Code 9904, which provides that a 0 percent (noncompensable) rating is provided for malunion of the mandible with slight displacement.  A 10 percent rating is provided for malunion of the mandible with moderate displacement.  A 20 percent rating is provided for malunion of the mandible with severe displacement.  

The Board notes, however, that there is no evidence of mal- or nonunion of the mandible.  For example, the July 2012 VA examination noted there was no residual indications of mandibular fracture at that time.  A September 2015 MRI resulted in an impression of normal bilateral temporomandibular joints (TMJs).  In addition, a December 2015 VA examination specifically found there was no mal- or nonunion of the mandible, and diagnosed the service-connected disability as "[h]ealed right mandible jaw fracture."  Although the Veteran has described functional impairment of the jaw, that would appear to be consistent with the criteria of slight displacement, which warrants a noncompensable rating under Diagnostic Code 9904.  As such, it does not appear the Veteran meets or nearly approximates the criteria for a compensable rating under Diagnostic Code 9904, nor consideration of Diagnostic Code 9903 which evaluates nonunion of the mandible.

Despite the foregoing, the Board also notes that the record, including the Veteran's own credible statements, reflect his right mandible fracture residuals is manifested by pain and impaired motion of the jaw.  For example, records the September 2015 MRI noted complaints of right-sided TMJ pain.  In addition, records dated in November 2015 note he had complaints of his jaw locking up, as well as spasms which would prevent him from eating and/or caused him to bite his cheek and tongue.  As such, the Board finds that this service-connected disability also warrants consideration of Diagnostic Code 9905 which evaluates limited motion of temporomandibular articulation.  See 38 C.F.R. § 4.20.  

Under Diagnostic Code 9905, a 10 percent disability rating is assigned when range of lateral excursion is 0 to 4 mm, or where his inter-incisal range of motion is 31 to 40 mm; ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  A 20 percent disability rating applies where the inter-incisal range of motion is 21 to 30 mm.  A 30 percent disability rating applies where inter-incisal range of motion is 11 to 20 mm.  A 40 percent disability rating applies where the inter-incisal range of motion is 0 to 10 mm.  

The Board acknowledges that the July 2012 VA examination found the Veteran had full range of motion of his jaw to include interincisal opening of 53 mm and right and left lateral excursions of 10+ mm bilaterally.  Additionally, the December 2015 VA examination found there was no restriction on opening.  However, it does not appear these examinations adequately considered his complaints of pain when making these findings.  The Board further notes the Court has held that provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Consequently, when a veteran has a noncompensable rating for a musculoskeletal disability and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the affected joint.  Id.  Moreover, the Board observes that the November 2015 treatment records noted a maximum interincisal opening of over 35 mm without functionally obvious deviation/deflection.  As complaints of pain were noted as part of these records, such a description indicates he would have inter-incisal range of motion between 31 to 40 mm during flare-ups.

In view of the foregoing, the Board finds the Veteran is entitled to at least a 10 percent rating under Diagnostic Code 9905.  

The Board further finds that there is no indication in the competent and credible evidence of record, to include the Veteran's own contentions, that his inter-incisional range of motion was 30 mm or less at any time during the pendency of this case to include during flare-ups.  Thus, he is not entitled to a rating in excess of 10 percent under Diagnostic Code 9905, to include as a "staged" rating(s) pursuant to Fenderson, supra, or Hart, supra.  Moreover, none of the other potentially applicable Diagnostic Codes located under 38 C.F.R. § 4.150 for dental and oral conditions appear applicable for the service-connected disability.  In pertinent part, the December 2015 VA examination found no evidence of osteomyelitis or osteoradionecrosis; nor loss of the mandible, maxilla, or ramus.  Although there was loss of teeth, there was no loss of substance of body of the maxilla or mandible.

For these reasons, the Board finds the Veteran is entitled to a 10 percent rating of 10 percent for his service-connected right mandible fracture residuals.  


ORDER

A compensable rating of 10 percent for fracture residuals of right mandible fracture is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


